Citation Nr: 1530750	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  07-20 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Service connection for residuals of a pulmonary embolism, to include as secondary to asbestos exposure.

2.  Service connection for interstitial fibrosis, to include as secondary to asbestos exposure.

3.  Entitlement to a disability rating in excess of 20 percent for a left shoulder disability.

4.  Entitlement to a compensable rating for right knee patellofemoral syndrome.

5.  Entitlement to a compensable rating for left knee patellofemoral syndrome.

6.  Entitlement to a disability rating in excess of 10 percent for bilateral varicose veins with history of thrombosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2006 and May 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Columbia, South Carolina, and Winston-Salem, North Carolina.  Jurisdiction is now with the RO in Winston-Salem, North Carolina.  

This case was remanded by the Board in June 2011 for additional development.  In November 2013, the Board denied the Veteran's appeal as to the six issues listed on the title page of the instant document.  The Veteran appealed that decision to the U.S. Court of Appeals for the Veterans Claims (Court).  

In an April 2015 Joint Motion for Remand (JMR), the Parties moved the Court for a remand of the issues listed on the title page of the instant document.  The Court subsequently vacated the Board's decision and remanded the matter for further proceedings consistent with the Court's decision.    

The issues of entitlement to service connection for residuals of pulmonary embolism and interstitial fibrosis, and entitlement to an increased disability rating for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right knee had forward flexion ending at 140 degrees, and extension ending at 0 degrees, with no recurrent subluxation or lateral instability, but with pain.

2.  For the entire appeal period, the Veteran's left knee had forward flexion ending at 140 degrees, and extension ending at 0 degrees, with no recurrent subluxation or lateral instability, but with pain.

3.  The Veteran's varicose veins with a history of thrombosis manifested as aching and fatigue in the right lower extremity after prolonged standing or walking, with symptoms relieved by elevation of the extremity.  

4.  The Veteran's varicose veins with a history of thrombosis manifested as aching and fatigue in the left lower extremity after prolonged standing or walking, with symptoms relieved by elevation of the extremity.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate rating of 10 percent, but not higher, for right knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ §§ 3.102, 4.3, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate rating of 10 percent, but not higher, for left knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.20, 4.40, 4.45, 4.59, 4.71a, DC 5003 (2014).

3.  The criteria for a compensable disability rating for right knee patellofemoral syndrome due to limitation of motion or instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DCs 5003, 5257, 5260, 5261 (2014).

4.  The criteria for a compensable disability rating for left knee patellofemoral syndrome due to limitation of motion or instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DCs 5003, 5257, 5260, 5261 (2014).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for separate ratings of 10 percent, but not higher for left and right varicose veins have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.104, DC 7120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issues that are decided in the instant document, VA provided adequate notice in letters sent to the Veteran in December 2005, September 2006, and December 2006. 

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records as well as records from the Social Security Administration.  Also, VA afforded the Veteran relevant examinations and opinions in June 2006 and August 2011.  Those opinions describe the Veteran's disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II.  Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

As to claims of entitlement to an increased evaluation, as opposed to a higher initial evaluation, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, at 509 (2007).   This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date. 38 U.S.C.A. § 5110 (b) (2) (West 2014).

When evaluating musculoskeletal or joint disabilities that are at least partly rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, assuming these factors are not already contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Moreover, the Court has clarified that, although pain may be a cause or manifestation of functional loss, pain itself does not constitute functional loss. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Left and Right Knee Patellofemoral Syndrome

The Veteran submitted a claim for compensable disability ratings for his left and right knees in November 2005.  Over the course of the appeal, the Veteran's right and left knee disabilities have been rated under DC 5024, which pertains to tenosynovitis.  Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of affected parts, as degenerative arthritis, except gout.  38 C.F.R. § 4.71a, DC 5024.  

With regard to the knee, the Board notes at this point that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees. 38 C.F.R. § 4.71, Plate II.

Under DC 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under Diagnostic Code 5261. See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee. See VAOPGCPREC 23-97 (July 1, 1997).  Under DC 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257.

At the outset, the Board finds that a compensable rating for either the right or left knee under DCs 5257, 5260, and 5261 is not warranted at any time during the pendency of the claim and appeal period.  In a June 2006 VA examination, both knees appeared normal.  There was no swelling or joint tenderness.  Extension bilaterally ended at 0 degrees, flexion at 140 degrees.  Both knees were stable with no laxity.  The Veteran did have bilateral knee pain which was aggravated by increased weight bearing.  The examiner noted discomfort in the knees during passive movement.  

Again in August 2011, the Veteran underwent a VA examination for his knee disabilities.  At the clinical interview, the Veteran described that he would have swelling and pain in his knees and that he was taking oxycodone and acetaminophen for the pain.  A physical examination revealed tenderness and pain at rest bilaterally.  The examiner also noted clicks or snaps as well as subpatellar tenderness.  Range of motion values for the left and right knees were normal, and there was no objective evidence of pain or additional limitation following repetitive motion.  

There are no other examinations of record pertaining to the Veteran's knees during the appeal period.  Since all range of motion tests were normal, and the evidence of record does not indicate there being any instability bilaterally, compensable disability ratings under DCs 5257, 5260, and 5261 for the Veteran's knees are not warranted.  

However, as noted in the April 2015 JMR, the Board has considered the Veteran's functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59.   The Board notes that there is objective evidence of bilateral knee pain during the June 2006 and August 2011 examinations.  Thus, the Board finds that a separate rating of 10 percent is warranted for the left and right knees for the appeal period for painful motion. See 38 C.F.R. §§ 4.59, 4.71a, DC 5010 (2014).  A rating greater than 10 percent bilaterally is not warranted as there is no evidence of additional limitation of motion on repetitive testing, and no fatigability or incoordination.  Essentially, a compensable rating is not warranted for limitation of motion, thus, resolving all reasonable doubt in the Veteran's favor, a separate rating of 10 percent under DC 5003 and 38 C.F.R. § 4.59 for painful motion is warranted for the Veteran's left and right knee disabilities.  This conclusion is reached in light of objectively confirmed findings of pain on movement as a contributing factor to functional impairment on use of his right and left knee joints. Burton v. Shinseki, 25 Vet. App. 1 (2011).

Bilateral Varicose Veins with a History of Thrombosis

The Veteran seeks an increased disability rating for his service-connected bilateral varicose veins with a history of thrombosis.  The Veteran has been in receipt of a single 10 percent evaluation for bilateral varicose veins under DC 7120 over the course of the appeal.  

The Board notes that the April 2015 JMR referred to DC 7121 in conjunction with its discussion of separately evaluating the Veteran's varicose veins in his lower extremities.  DCs 7120 and 7121 present identical rating criteria.  Under these codes, a noncompensable evaluation is assigned if varicose veins are palpable and asymptomatic. A 10 percent evaluation is warranted for varicose veins manifested by intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery. A 20 percent evaluation is warranted for persistent edema incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema. A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. A 60 percent evaluation requires persistent edema or subcutaneous induration, stasis pigmentation or eczema and persistent ulceration. A 100 percent rating is warranted when the condition is manifested by massive board-like edema with constant pain at rest, provided that the symptoms are due to the effects of varicose veins. 38 C.F.R. § 4.104, DCs 7120, 7121.  The Board notes that DC 7121, which pertains to post-phlebitic syndrome of any etiology, while also potentially applicable to the Veteran's disability, contemplates identical symptomatology and rating assignments, and application of that code would be redundant in the instant matter.  Moreover, the Board notes that the Court has recently held that where there is a diagnostic code that addresses the particular service-connected disability, to evaluate that disability under another code would constitute impermissible rating by analogy. Copeland v. McDonald, No. 14-0929, ___ Vet.App. ___, 2015 WL 3903356, (Vet.App. June 25, 2015) (the Board notes that Diagnostic Code 5284, governing foot injuries - other, is not applicable in the present case because the Veteran's service-connected condition, pes planus, is one of the foot condition specifically listed in 38 C.F.R. § 4.71a, and that to rate his pes planus under DC 5284 would constitute an impermissible rating by analogy).
    
As the Parties asserted in the April 2015 JMR, a note to DC 7120 instructs that each affected extremity should be rated separately: "If more than one extremity is involved, evaluate each extremity separately and combine (under § 4.25), using the bilateral factor."  See 38 C.F.R. § 4.104, DC 7120.  The JMR noted that the Veteran is service-connected for varicose veins in both legs but has been awarded only a single 10 percent rating under DC 7120.  The Board will address separately evaluating the Veteran's varicose veins in both lower extremities.  

Turning to the medical evidence of record, VA afforded the Veteran an examination for his varicose veins in June 2006.  During the clinical interview, the Veteran described tightness in his legs, especially in the calf muscles, after standing on his feet for an extended period of time or after walking.  The examiner noted that the Veteran did not have any swelling of the legs and that the Veteran's condition did not require compression hosiery.  Instead, symptoms were alleviated through restriction of activities.  The symptoms documented in this report represent the most severe symptoms of the Veteran's bilateral varicose veins with a history of thrombosis.  The Board notes the August 2011 VA examination, which does not document any varicose vein disability of the lower extremities.  

Still, the June 2006 examination showed that the Veteran's varicose vein condition manifested as tightness in both legs, especially in the calf muscles, after standing or walking.  This tightness would be alleviated by sedentary activity.  Therefore, resolving reasonable doubt in the Veteran's favor, separate 10 percent ratings are warranted for the Veteran's service-connected varicose veins in both legs under DC 7120.  Given that the Veteran is already receiving a 10 percent evaluation for his varicose veins, the Board finds that this 10 percent is for the right leg, and that an a separate 10 percent is now awarded for the left leg varicose veins. Since the evidence does not reflect the presence of edema bilaterally, whether persistent or intermittent, higher disability ratings are not warranted for either extremity.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.104, DC 7120 (2014).


ORDER

Entitlement to a compensable disability rating for instability in the right knee is denied.

Entitlement to a compensable disability rating for instability in the left knee is denied.  

Entitlement to a 10 percent rating for painful motion of the right knee is granted.

Entitlement to a 10 percent rating for painful motion of the left knee is granted.

Entitlement to rating greater than 10 percent, for varicose veins of the right lower extremity is denied.  

Entitlement to a 10 percent rating, but not higher, for varicose veins of the left lower extremity is granted.  

REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran to substantiate his claims by obtaining medical examinations and opinions, as well as additional evidence. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

In the April 2015 JMR, the parties determined that the Board's November 2013 denial of the Veteran's appeals for the issues of entitlement to service connection for residuals of pulmonary embolism and for interstitial fibrosis did not reflect a proper consideration of the evidence of record or ensure compliance with the duty to assist.  In the November 2013 decision, the Board found that the Veteran had not received a diagnosis of a respiratory disability during the pendency of the claim or appeal.  The Court found that the Board made this finding without the support of medical evidence.  

In making this finding, the Court pointed to an April 2006 VA Addendum opinion that showed  "2 density pleural based densities," and a June 2006 VA Pulmonary Consult Note documenting a diagnosis of "pleural plaques probably due to asbestos exposure."  The Court found that a remand was appropriate because the Board's finding does not "appear to be based on a specific medical finding of record, nor does the medical record contain a medical opinion that addresses the nature and symptomatology of the pleural plaques now in question."  Essentially, a medical opinion as to the nature and symptomatology of the pleural plaques would enable a fully informed decision on the issues of service connection for residuals of a pulmonary embolism and interstitial fibrosis.  

Moving to the Veteran's claim for an increased disability rating for a left shoulder disability, the Veteran underwent an examination in June 2006 to assess the severity of this service-connected disability.  The examiner indicated that the Veteran's limitation of activity in the left shoulder was much more severe on movement in this examination than in previous examinations, in which the Veteran was unable to raise the shoulder above horizontal.  Flexion of the left shoulder ended at 50 to 60 degrees, and it could not be forward flexed more than up to 70 degrees with increased pain.  Abduction ended at 45 degrees with pain.  Internal rotation ended at 90 degrees, and the Veteran was unable to do any external rotation.  The examiner indicated that repetitive movement of the left arm, to include the shoulder, was very limited secondary to pain and fixation of the shoulder.  Regarding ankylosis, the examiner found that there was marked restriction of the shoulder and that the Veteran was developing frozen shoulder.  The examiner reached a diagnosis of adhesive capsulitis in the left shoulder related to a previous rotator cuff injury with marked limitation of movement.  

In a subsequent August 2011 examination, the Veteran's left shoulder flexion was 0 to 82 degrees.  Abduction was 0 to 72 degrees.  Internal rotation was 0 to 48 degrees, and external rotation was 0 to 42 degrees.  There was objective evidence of pain with active motion on the left side.  There was objective evidence of pain following repetitive motion as well, but there were no additional limitations after three repetitions of range of motion testing in the left shoulder.  X-ray images of the left shoulder revealed no evidence for fracture, dislocation, or bony lesion.  The visualized joints were well maintained and no significant changes were noted.  Essentially, the VA examiner noted a normal left shoulder except for loss of the subacromial space and question impingement.  

In the April 2015 JMR, the parties found that the November 2013 Board decision did not provide an adequate reasons or bases for its determination because it found that the Veteran's left shoulder had "painless ranges of motion."  This finding was opposed to the evidence of record.  Hence the Court remanded this matter for Board consideration consistent with the JMR's directives.  The Board notes that the June 2006 examination seemingly documented more severe symptoms than the August 2011 examination.  Also, the August 2011 examination contained no discussion of whether the Veteran's left shoulder has any developing ankylosis or was developing frozen shoulder.  Because of the significant difference between the two examinations and the lack of accounting for the June 2006 examination findings in the August 2011 examination, the Board finds that a remand is now warranted in order to determine the severity of the Veteran's left shoulder disability and address any discrepancies between the VA examinations already of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant VA treatment records and associate all obtained records with the claims file.  

2.  After obtaining any outstanding treatment records, ensure that the Veteran is scheduled for an appropriate VA examination for his claims for service connection for respiratory disorders, to include residuals of a pulmonary embolism and interstitial fibrosis.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a) The examiner should identify any and all respiratory disorders, to include residuals of a pulmonary embolism and/or interstitial fibrosis, the Veteran has had at any time since he filed his claim in November 2005.  The examiner is asked to account for the Veteran's diagnosis of pleural plaques as a result of exposure to asbestos during his active service.  This diagnosis can be found in a June 2006 VA Pulmonary Consult Note.  

(b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed respiratory disorder, to include residuals of a pulmonary embolism, interstitial fibrosis, or pleural plaques, is related to the Veteran's military service, to include his acknowledged in-service exposure to asbestos.  

In offering any opinion, the examiner should reconcile his or her findings with the April 2015 Joint Motion for Remand that discusses the potential relevancy of pleural plaques to the Veteran's claims of entitlement to service connection for either residuals of a pulmonary embolism or interstitial fibrosis.  

A complete rationale should be given for all opinions expressed.  

3.  Schedule the Veteran for an appropriate VA examination with regard to the severity and manifestations of the Veteran's left shoulder disability.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiners must annotate their report as to whether the claims file was reviewed. Any testing deemed necessary should be accomplished.  

In providing his or her assessment of the present severity of the Veteran's left shoulder disability, the examiner is asked to account for the seemingly significant discrepancy in the severity of the Veteran's left shoulder disability in the June 2006 VA examination report and the August 2011 VA examination report, if possible.  

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


